 J.W. MAYS, INC.619J.W. Mays, Inc. and Local Union No. 30,InternationalUnion of Operating Engineers,AFL-CIO and LocalUnion No. 30,International Union of Operating En-gineers,AFL-CIO,and Local 307, Service Employ-ees International Union,AFL-CIO and Laura Grib-bin.Cases29-CA-3441,29-CA-3458,and29-CA-3519September27, 1974DECISION AND ORDERBY MEMBERSFANNING,KENNEDY,AND PENELLOOn March 29, 1974, Administrative Law JudgeRobert Cohn issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a brief in support of both the exceptions andDecision. Respondent filed exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent consistent herewith, and to adopt his recom-mended Order as modified herein.We do not agree with the Administrative LawJudge that the General Counsel met his burden ofproving that the transfer and subsequent discharge ofemployee Laura Gribbins, an artist employed in thedisplay department, was discriminatorily motivated.It is well established that suspicion cannot substitutefor the requisite proof of unlawful motivation. We willbriefly set out the relevant facts surrounding the al-leged transfer and .the discharge.Gribbins, hired in 1969, has since 1971 been per-forming various display jobs, among which was bou-tique trimming at three of Respondent's stores: theMassapequa store, where she is regularly assigned,and the Woodmere and Levittown stores. In February1972 Respondent, on Display Director Hord's recom-mendation, formally assigned Gribbins to handle allboutique trimming in each of the three stores she waspreviously working in. Although considering this apromotion for Gribbins and giving her a raise, Re-spondent felt that it merely made "official" her previ-ous assignment to these duties. Within a few weeks,Gribbins began to complain about the transportationproblems she was having while traveling to the Wood-mere and Levittown stores. Respondent's efforts tosolve this problem by providing transportation when-ever possible were futile and its vice president of oper-ations, Katz, finally agreed to limit her travel by drop-pingWoodmere from her duties. Gribbins askedHord to be taken off the Levittown job also, but wastold to continue because she "was paid to do so."Since March 1972, Gribbins had worked primarily inthe Massapequa store, making only occasional trips toLevittown. She worked for short periods at Levittownin January, February, and early June, 1973. On June19, 1973, Display Director Hord asked her to workthere for 2 weeks. His request was prompted by a callfrom the Levittown display manager who at the timewas under great pressure to complete certain displays.Gribbin refused the assignment at first and, whenHord insisted, she accused him of trying to interferewith her union activities. Hord, claiming "no knowl-edge of any kind of union, whatsoever," instructed herto work at Levittown and she complied.Katz testified that in late June he received a callfrom the Levittown store manager, who said that hewould complete Gribbin' unfinished work himself,that she was wandering around the store not doing herjob, and he wanted her "out of his hair, he had enoughof her." Katz agreed to have her return to Massape-qua and at that time, she had only worked 4 or 5 daysat Levittown.On August 20, 1973, Gribbins was observed bystore detectives at Massapequa to be taking merchan-disewithoutmaking the proper entry in thedepartment's display book. She was questioned abouther failure to sign for all merchandise. It was Grib-bins' practice to sign only for items she eventuallyused in the window displays. Several witnesses testi-fied this was in violation of a longstanding companyrule, the policy being to sign for all items taken fordisplay purposes and then to draw a line throughentriesmade for unused items. It is undisputed thatlater that same day Gribbins violated another rule bycarrying her purse in the store. When the purse wassearched, a body suit similar to that used by her in herdisplay work earlier that day was found wrapped ina plastic bag. Gribbins' explanation was that she pur-chased the item a few days earlier, had destroyed thereceipt, and, because she did not take the 10-percentemployee discount, no record of the purchase existed.Respondent gave Gribbins a written warning for theseinfractions of company rules, which she signed. Stilllater that day, store detectives discovered a box in thedisplay area used for props such as Styrofoam pebblesand artificial leaves. Inside the box were a necklace,a bottle of perfume, and a burgundy pants suit wrap-ped in a plastic bag similar to the one containing thebody suit found earlier in the day in Gribbins' hand-bag. The usual store tags had been removed from thepants suit and it was identical to one hung in the213 NLRB No. 49 620DECISIONSOF NATIONALLABOR RELATIONS BOARDdisplay area earlier that day by Gribbins. Questionedthe following day, Gribbins was unable to explain thepresence of the pants suit and necklace and, assertingthat she had returned the pants suit she used in herwindow decorating work, accused the company of"planting" the suit in an effort to fabricate a cause forher dismissal. Store Manager Kaye dismissed Grib-bins for failure to adequately explain the presence ofthe merchandise and for violation of company rules.The Administrative Law Judge found that the evi-dence supports the conclusion that Respondent, ineffect, engaged in a scheme involving store executives,supervisors, and security personnel, the object ofwhich was to discourage Gribbin' union adherenceby first transferring her and, having failed to achievethe desired result, by subsequently discharging her.We do not believe the circumstances of this casesubstantiate such a theory. The Administrative LawJudge found that on June 19, 1973, Gribbins was"abruptly assigned or transferred" to the Levittownstore. The facts indicate differently. Gribbins admit-ted that in early 1972, a full year before the Unionstarted organizing, she had reached an understandingwith Respondent that she would assume certain dis-play duties in its three stores and for that she wasgiven a raise in pay and promoted. Although she wasno longer required to work at the Woodmere store, itisquite clear that her responsibilities at Levittownremained. In our view her continued assignment therefrom time to time was part of her duties-somethingshe had done for more than a year and could expectto do in the future. As recently as early June 1973, justa few days before Hord gave her this assignmentwhich he testified would last about 2 weeks, she hadworked in Levittown.Unlike the Administrative Law Judge, we are notpersuaded that discriminatory intent is evidenced bythe fact that transportation to Levittown for Gribbinswas a problem or that her assigned duties in late Junewere not the customary ones. The evidence is clearthatGribbins had been facing transit problems onpast assignments. Respondent did attempt to solveher problem by arranging a ride from her home to theLevittown store, and bus service was available to her.Although her duties at Levittown in June 1973 werenot customary for her, they did involve related workin the display department and there is no evidencethat the work was particularly burdensome or that shewas incapable of performing it. Yet the record doesindicate that at the time of her temporary assignment,the Levittown display department needed her help;that she was assigned, as in the past, only as needed;and that she returned and reassumed her regular du-ties at Massapequa, and soon thereafter, despite theLevittown store manager's report, received a wageincrease,all of which in our view indicates a lack ofdiscriminatory intent with respect to this transfer.Several weeks later Gribbin was discharged andthe Administrative Law Judge found unlawful moti-vation. At that time Gribbins was 1 among 30 employ-ees in the unit requested in the second representationpetition and, much like other employees, she support-ed the union campaign but was hardly an active par-ticipant.As in the case of her transfer, we think itunlikely that the Respondent would devise a plot sin-gling out this trusted employee of over 4 years, highlyregarded by her supervisors at Massapequa, and re-warded by several substantial wage increases.Unlike the Administrative Law Judge, we find sig-nificant the evidence that directivestomanagerialand security personnel concerning the sign-out proce-dures were made known to affected employees likeGribbin, and also thatmanagerswere reminded fromtime totime to advise employees. In addition, we viewthis as consistent with Respondent's overall securityprocedures governing separate employeeentrancesand special package rules. In this context it is notreasonable to conclude that Gribbins and other dis-play employees signed only for articles actually dis-played with company acquiescence.We note thatdisplay employee Warwel, though availableas a wit-ness,was not called to confirm Gribbins' testimonythat he likewise signed only for merchandise used indisplay.We find merit in Respondent's contention that itsprevious year's stock shrinkage, totaling $3,800,000,required a stern effort to curb suchlosses, that fourother employees were discharged in August 1973 forsecurity reasons, and that it was therefore justified inits termination of Gribbins for violating companyrulesdesigned to protect its merchandise; and for herinability to explain to Respondent's satisfaction thepresenceof merchandise secreted in the display workarea.'In our view the General Counsel failed to proveunlawful motivation in this transfer and discharge,and we shall dismiss the 8(a)(3) and (4) charges per-tainingtoGribbin?ORDERPursuant to Section 10(c) of the National Labor1For these same reasons we disagree with the Administrative Law Judge'sfinding in fn.47 of his Decision that the August20 behaviorof the storedetectives with respecttoGribbinconstituted illegal surveillance of herunion activities.Member Fanning does not agreeand would adoptthe find-inq of illegal surveillance.Member Fanningwould adoptthe AdministrativeLaw Judge's findingsand conclusionsthat display employee Gribbins was discriminatorily dis-charged butwould add asa further basis for the 8(aX4) finding, the chargefiled on June 28, 1973,alleging that she wasdiscriminatorilytransferred. J.W. MAYS, INC.Relations Act, as amended, the National Labor Rela-tions Board hereby adopts as its Order the recom-mended Order of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,J.W. Mays, Inc., Massapequa, New York, its offi-cers,agents,successors,and assigns,shall take theaction set forth in the Administrative Law Judge'srcommended Order,as somodified:;1.Delete "surveillance of union activities," fromparagraph 1(b).2.Delete the name of Laura Gribbins from para-graph 2(a).3.Substitute the attached notice for that of theAdministrative Law Judge.3The Respondent has excepted to the Administrative Law Judge's broadorder as being unwarranted.We disagree. This case involves extensive viola-tions of the Act, making such an order appropriate.American National Stores,Inc., 195 NLRB 127 (1972),andN.L.R.B. v. Entwistle Mfg., Co.,120 F.2d.532, 536 (C.A. 4, 1941).Member Kennedy would not find the 8(a)(4) violations as to Brandt. SeeMueller BrassCo.,208 NLRB No. 76 (1974), In. 2.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States Government621WE WILL NOT direct or warn our employees torefrain fromengagingin activities on behalf of aunion.WE WILL NOT create an impression of surveil-lanceof our employees' union activities.WE WILL NOT in any manner interfere with, re-strain,or coerce our employees in the exercise oftheir rights to self-organization, to form, join, orotherwiseassistLocal Union No. 30, Interna-tional Union of Operating Engineers, AFL-CIO,and Local 307, Service Employees InternationalUnion AFL-CIO, or any other labor organiza-tion, to bargain collectively throughrepresenta-tives of their own choosing and to engage in otherconcerted activities for the purpose of collectivebargaining, or other mutual aid or protection, orto refrain from any or all such activities.WE WILL offer Michael Brandt immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent po-sition without prejudice to his seniority or otherrights and privileges, and make him whole, withinterest, for any loss of pay which he may havesuffered as a result of the discriminationagainsthim.J.W. MAYS, INC.(Employer)DatedBy(Representative)(Title)After a trial in which both sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we have violated the lawand has ordered us to post this notice, and we intendto carry out the order of the Board, and abide by thefollowing:WE WILL NOT coercively interrogate our em-ployees concerning their membership in, activi-ties onbehalf of, or sympathy for Local UnionNo. 30, International Union of Operating Engi-neers,AFL-CIO, and Local 307, Service Em-ployees International Union, AFL-CIO.WE WILL NOT discharge or otherwise discrimi-nate against our employees because of theirunion activities or sympathies.WE WILL NOT discriminate against employeesfor testifying under the National Labor RelationsAct, as amended.WE WILL NOT threaten our employees with re-prisals if they join the Union or otherwise engagein union activities.WE WILL NOTpromise our employees benefits ifthey refrain from joining a union or engaging inunion activities.This is an official notice and must not be defacedby anyone.Thisnotice mustremain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 16 Court Street, Fourth Floor, Brook-lyn,New York 11241, Telephone 212-596-3535.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This consoli-dated proceeding,tried before me at Brooklyn,New York,on 8 hearing days commencing December 18, 1973, andconcludingJanuary 11,1974, involves a complaint issued tpursuant to Section 10(b) of the National Labor RelationsAct, as amended (herein the Act), alleging that J.W. May's,1Dated September14, 1973,based upon charges filed June 19, 1973 (inCase 29-CA-3441), June 28,1973,amended July2, 1973(inCase 29-CA-3458),and August23, 1973 (in Case 29-CA-3519).All dates hereinafterrefer to the calendar year 1973, unless otherwise indicated. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc. (herein the Company or the Respondent) violated Sec-tion 8(a)(1), (3), and (4) of the Act by engagingin variousacts and conduct more fully detailed herein. By its duly filedanswer, the Respondent denied thecommissionof any un-fair labor practices.At the conclusion of the hearing, oral argument waswaived. However, following several requests for postpone-ments by counsel for the Respondent, helpful, posthearingbriefs were filed with me within the time allowed by theorders granting the postponements, by counsel for the Gen-eralCounsel and by counsel for the Respondent, whichhave been duly considered. Upon the pleadings, stipula-tions, and arguments of counsel, the evidence, including myobservation of the demeanor of the witnesses,2 and the en-tire record, I make the following:FINDINGS OF FACT1.COMMERCERespondent, a New York corporation, is, and has been atall times material herein, engaged in the business of retailsale and distribution of clothing, household appliances, jew-elry, cosmetics, and related products. It owns and operatesa chain of retail stores located in various communities in theGreater New York area. Its retail store located at Massape-qua, New York, is the only facility directly involved in thisproceeding.In the course and conduct of its business operations,which are headquartered in Brooklyn, New York, Respon-dent annually derives gross revenue in excess of $500,000.In addition, Respondent annually purchases and causes tobe transported and delivered to its places of business, goodsand materials valued in excess of $50,000, of which goodsand materials valued in excess of $50,000 were transportedand delivered to its places of business in interstate com-merce directly from States of the United States other thanthe State of New York.Based upon the foregoing, I find that the Respondent is,and has been at all times material, an employer engaged incommerce within the meaning of Section 2(2), (6) and (7) ofthe Act.II.THELABOR ORGANIZATIONS INVOLVEDLocal Union No. 30, the International Union of Operat-ing Engineers, AFL-CIO (herein Local 30), and Local 307,Service Employees International Union, AFL-CIO (hereinLocal 307), and each of them, are labor organizations withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn March 22, Local 30 filed a petition with theRegionalOffice of the National Labor RelationsBoard seeking anelection for the purposeof representing seven employees2Cf.Bishop and Malso, Inc., d/b/a Walker's,159 NLRB 1159, 1161.employed by the Respondent in the maintenance depart-ment at its Massapequa store. Following a hearing on suchpetition in April and May, the Regional Director, on May29, issued his Decision and Order in which he found that theunit sought by the petitioner was inappropriate for collec-tive bargaining due to the fact that the employer also em-ployed 12 additionalmaintenance employees in itsmaintenance-housekeeping departmentwho performedsubstantially similar work as the employees petitioned for.Accordingly, the Regional Director ordered that the peti-tion be dismissed.3The record shows that, thereafter, the union representa-tives sought to solicit other maintenance employees, includ-ing display department employees, in their cause, and, onJune 19, another petition was filed by Local 30 (along withLocal 307 as joint petitioner) seeking to represent a broaderunit of maintenance employees at the Respondent's Massa-pequa store.4 Following a hearing in July, the RegionalDirector, on August 30, issued his Decision and Order dis-missing that petition also on the ground that the unit soughtwas inappropriate for the purpose of collective bargaining.It is the position of the General Counsel that the allegedunfair labor practices arose as a result of the Respondent'sextreme hostility toward the organizational efforts of itsmaintenance employees to achieve union representation.B. The AllegedDiscriminationas RespectsMichael BrandtThe record reflects at all times material Brandt was anemployee in the maintenance department of the Massape-qua store, having been hired on January 8, and was dis-charged on June 13. In the maintenance department, heperformed repairs to equipment and did "lamping"; i.e.,replaced light bulbs throughout the store. His immediatesupervisor was Paul DeRonde, who was, at all times materi-al, in charge of the maintenance department.Brandt was a leader in Local 30's campaign to organizethe employees of the maintenance department. He solicitedother maintenance employees to sign union authorizationcards, attended union meetings which were, at that time,normally held after working hours on the Company's park-ing lot, and testified on behalf of the Union at the NLRBhearing on May 2.On or about the day followingissuanceof theRegionalDirector's Decision in 29-RC-2202 (May 29), Brandt hada discussion with DeRonde concerning the matter in thelatter's office.' In that conversation DeRonde stated thatregardless of whether the Union won or lost, the mainte-nance employees would be terminated because "Mr. Katz3 See G. C. Exh. 2(b); Case 29-RC-2202.° Case 29-RC-2287.' It is established that DeRonde was aware of the union campaign at thattime since he testified at theNLRB hearing on May2. It is further establishedthat DeRonde knew of the decision at that time through a telephone call fromemployee John Cannon, an employee in the maintenance department at thattime. Cannon had been an active union adherent,and had telephoned theCompany seeking to talk with another employee when DeRonde answeredthe phone.DeRonde told Cannon that the employee was not available andasked Cannon if a message could be delivered.Cannon told him to tell theemployee that the decision of the NLRB had been rendered.Cannon alsocrediblytestified that in a conversation with DeRonde inMarch the latter had spoken against the Union, and told maintenance em-ployees that it would not be to their benefit to join. J.W. MAYS, INC.623[a vice president of Respondent] had a hate for all of us andthat he was going to get rid of us one way or the other.... " Deronde also advised Brandt that because of theunion campaign, all chances for advancement for any of theemployees had been stopped and particularly as respectsBrandt's chance for promotion to the position of De-Ronde's assistant.6DeRonde denied having any conversations with Brandtconcerning the Union. However, DeRonde was not impres-sive as a witness, appearing more on the witness stand ashaving a desire to please his employer with his testimonyrather than a strict adherence to the truth. On the otherhand, while his testimony was not always the epitome ofclarity, Brandt did seem to attempt to recall the events withhonesty and candor. Accordingly, I credit the testimony ofBrandy and discredit that of DeRonde as respects the fore-going, and find that the threat of recrimination and loss ofpossible benefits because of union activities constitutes aviolation of Section 8(a)(1) of the Act.As previously noted, following the decision of the Re-gionalDirector on May 29, in which he dismissed theUnion's petition, the Union made additional efforts to soli-cit other employees (primarily in the maintenance-house-keeping and display departments) to join their cause.Brandt took an active part in such solicitation and suchconduct resulted in his being called into the office of thestore manager, Mr. Kaye, on June 7. Present in the officein addition to Kaye were the Respondent's executive vicepresident, Simon Katz, along with Foreman DeRonde.Katz told Brandt that the latter had no right to be solicitingon behalf of the Union on the Company's selling floor; thatif he wanted to solicit he could do so in the lunchroom, orin the locker room, or on the parking lot, but he could notstop work of others on the selling floor. Katz also stated thatif it happened again, Brandt would be dismissed. Brandtdenied any union involvement at that time?DeRonde testified that he had been getting reports forsometime prior to June 11, that Brandt was not performinghisprincipal job-lamping-in a satisfactorymanner.These reports assertedly derived from the employees inother departments of the store as well as from "men in theshop." 8 On Monday, June 11, DeRonde came in to workat approximately 7:15 a.m., and observed Brandt talking toLaura Gribbins in the hardware department. He did notoverhear the conversation, but observed that Brandt wasnot working. During the 9 o'clock coffeebreak, in the cafete-ria,DeRonde confronted Brandt and asked him if he hadbeen doing his lamping. When Brandt answered affirma-tively,DeRonde accused him of lying since his bulb cart6 Testimonyof Brandt.It appears that the position of assistant to DeRondecame open at the first of theyear, and thatshortly after Brandt was hired,DeRonde spoke tohim favorablyconcerning the matter.ThusDeRondetestifiedthathe told Brandt that if the latter continued to show aggressive-ness andthe properattitude,he would be considered for an assistant's job.This conversation took placein Januaryor early February.7 Followingthe June 7 meeting, Katz placed a warning in Brandt's filejacket tothe effect that"any repetitionof theabovesoliciting or organizingon the Company's time and working premiseswouldlead to his immediatedismissal." (G. C. Exh. 13.)8No corroborativeevidence was adduced from these persons to this effect.However, Respondent made it clearat the hearingherein that any suchderelictions were not the motivating reason for Brandt's termination.had been in the shop all of the time. Shortly thereafter,according to DeRonde's testimony, Brandt stopped in hisoffice and apologized, to which DeRonde responded "Allright,Mike, just forget about it. Just do your job." Follow-ing that exchange, DeRonde called Vice President Katz andtold him that "Michael Brandt is not doing his work. He'splaying me for some kind of idiot. What do I do about it?"Katz advised that he give Brandt a reprimand. Accordingly,DeRonde secured a reprimand blank from the personneloffice, filled it out and requested Brandt to sign it. The latterrefused .9On June 13, DeRonde was asked to summon Brandt toKaye's office. DeRonde testified that he asked Brandt,"What the hell did you do now?" Brandt, responded, "Gee,I don't know." When they arrived at Store Manager Kaye'soffice, Vice President Katz was there. Katz testified that hehad been notified on the evening of June 12, "that Mr.Brandt had again been soliciting in the store on companytime, on the selling floor, and stopping people from work-ing." Brandt again denied engaging in any such conduct,but Katz stated that he did not believe him, and terminatedBrandt at that time.Analysis and Concluding Findings as to the Discharge ofBrandtRespondent contends that its termination of Brandt waslegally sanctioned because he violated Respondent's ruleagainst solicitation, which had been in effect for a numberof years, and which was a valid rule. I find that the evidencedoes not sustain the Respondent's position on this aspect ofthe case.In the first place, there is a grave question as to whetheror not any such rule existed during the time of events inquestion. The evidence shows that for some period of timeprior to September 1972, the Respondent did publish abooklet which was distributed to all new employees, whichgenerally advised them of the rights, privileges, benefits, andobligations of an employee of Respondent. The bookletcontains,inter alia,11 directions to employees concerningtheir personal conduct, the first two paragraphs of whichstate as follows:1.Refrain from holding personal conversations dur-ing work.2.There must be no solicitation or distribution ofany sort during work or in any of the public areas ofthe store.10However,assumingthat such directions constitute rulesof conduct for employees for which sanctions would beimposed, the fact remains that the booklet itself was notcirculated to employees subsequent to September 1972. Thereason for this was, as Vice President Katz explained, be-cause there was some dispute about it with the Departmentof Labor which resulted in litigation, and the Respondentceased publishing the booklet. Although Katz testified that9 The textof thereprimandstates asfollows:Mr. Brandt is required to relamp and changeburnedout ballast in themorning hours from7 a.m. to9 a.m. Instead he spent this time walkingaround the store and sometimes speakingto otheremployees.10 See Resp.Exh. 4, p. 14. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDnew employees received instructions orally from the person-nel department, there is clearly a lack of substantial evi-dence in this record that employees were aware in 1973, thatsuch a rule existed.' IIndeed, the record is replete with evidence that solicita-tions for other events and purposes were carried on duringworking hours in the store with the approvalof manage-ment.Thus, the evidence shows that there -existed at allrelevant times an employee organization known as May'sEmployees Association (M.E.A.) which was apparently avoluntary organization of employees whose purpose was toplan social events, vacation trips, and the like. In connectionwith their activities solicitations were made from the em-ployees for these purposesas well as tocollectmoney forflowers for death in the family, etc. In addition to theseactivities there is evidence that the management called ameeting ofemployees during store hours for the purpose ofsoliciting funds for bonds for the State of Israel and for theUnited Fund. Under these circumstances, it may be fairlyconcluded that the rule was not enforced until the Unionappeared on the scene. I therefore find that it was discrimi-natorily applied in Brandt's case,and therefore could nothave provided a valid ground for his termination. 12But even assumingthe validity of the rule, I would stillfind there was insufficient evidence to sustain the burden ofthe employer that "he was motivated by legitimate objec-tives" I in effectuating the termination. That is to say thatprior to the initial warning by Katz to Brandt on June 7,Brandt acknowledged that he had been soliciting employeesfor the Union during working hours. However, followingthe warning he ceased such conduct during working hoursand on the selling floor. There is a dearth of evidence prof-fered by Respondent that Brandt broke the rule during theweek following June 7, which would provide alegitimatebasis for Katz' "information" that Brandt hadengaged insuch conduct. The evidence reflects only one incident, testi-fied to by Florine Strayhom, a witness for Respondent, thaton or about June 12, around lunchtime,Brandt was goingdown the steps from the first floor to thebasement when heencountered her and asked if she would be interested injoining the Union. She told him that she was not interested.That was the extent of the conversation. Certainly, this inci-dent, occurring apparently during the lunch hour, not on theselling floor and not interfering with the work of the matron,would not provide a sufficient and valid basis for the impo-sition of the rule.1411For example,Foreman DeRonde testified that he did not know whetherthere was a rule against"soliciting for anything"prior to Katz' directions toBrandt regarding soliciting for the Union.12 See,e.g.,Taylor Instrument Companies,165 NLRB 843, 844.t3N.L.R.B. v. Great Dane Trailers,Inc., 388 U.S. 26, 34(1967).14 In view of the reliance by Respondent upon breach of the no-solicitationrule as the sole basis for the discharge of Brandt,Ihave given no weight tothe incident of June 11,where DeRonde reprimanded Brandt for not proper-ly performing his work.This incident, of course, did not involve any allegedbreach of the no-solicitation rule, and,inany event,appears somewhatcontrived for the purpose of "building a case"against Brandt.That is to say,up to that point,there had been no criticism of Brandt's work performanceby Respondent;indeed,he had been considered for possible promotion.Moreover,as DeRonde testified,following the incident Brandt apologizedand DeRonde told him"All right, just forget about it. Justdoyourjob." Thatwould normally seem sufficient to end the matter, but,curiosly enough,DeRonde then called the vice president of the Company to ask him what toIn view of all the foregoing, I find and conclude that thetermination of Brandt on June 13, was to discourage mem-bership in and activities on behalf of the Union, and there-fore discriminatorily within the meaning of Section 8(a)(3)of the Act. Since it may be reasonably inferred that thetermination was also in retaliation for Brandt's testimony inthe NLRB representation matter, I also find and concludethat the discharge violated Section 8(a)(4) of the Act. I will,therefore, recommend an appropriate remedy.C. The AllegedDiscriminationas respectsWilliam FazioFazio commenced work for the Respondent in March1971, and was employed until June 8, when he was laid off.He commencedhis employment as a display carpenter, butwas later transferredto the job of carpenter's helper (whichinvolved more heavy carpentry). His supervisor at the timeof termination was Charles Hord.15 Fazio's union activitiesconsisted of his signing a union authorization card upon therequest of Michael Brandt at the end of the workday, ap-proximately a week before Fazio's termination. As it was atthe end of the workday, Fazio and Brandt proceeded to theCompany's parking lot where they met employees JohnCannon and Sal Gambino.16 While the four men werestanding together talking for approximately 5 to 10 minutes,Fazio noticed that two of the Respondent plainclothes de-tectivesappeared to be watching them.The following morning at approximately 8:30, Fazio en-countered Brandt who was at thetime replacing some lightbulbs between the first and second floor escalators. Whilechatting with Brandt for a moment, Fazio noticed that StoreManagerKaye came down the escalator and stood there atthe bottom of the escalator for approximately 30 seconds toa minute "staring at us."According to Fazio's testimony, on June 8, at approxi-mately 10:30 a.m., Hord called him into his office and ad-vised that he had `just got word from Brooklyn that he hadto cut down on the hours and the help and he had to let threepeople go, and I was one.... " 11 Hord further stated thatFazio would have his pay by 1 o'clock but that he couldfinish out the day if he wanted to because they were busyworking on cash register units. Fazio replied that it wasnice working for him.A short while later, Fazio told Mike Brandt that he hadbeen laid off; Brandt instructed Fazio to return to work andthat he (Brandt) would contact the Union. Fazio furthertestified that while "he did not think anyonesaw me talkingto him (Brandt), on my way back, when I was going backdo aboutthe situation.Certainly such conduct by a foreman,who was wellaware of his power andauthority to deal with suchmatters, would notordinarily involvethe vice presidentof a concernas large as Respondent withsuch a relativelyminorbreach of work performance.All of the foregoing, considered in the lightof otherevidence hereinafteradvertedto, appears to confirm the argument of counsel for the GeneralCounsel that Respondent engaged in a countercampaign to harass and riditself of the small group of maintenance men who commenced the unioncampaign in the Respondent's store.15At thattime,Hordwas a supervisorover the displaydepartment ofseveral of Respondent's stores, as detailed morefullyinfra.16Cannon, a nightmaintenanceman, was aninstigator of the union move-ment in theRespondent's store.17Theother was a girl who was getting married inabout 2 or3 weeks, andthe third was PaulDashefsky, of whichmore, anon. J.W. MAYS, INC.625to the shop Mr. Kaye came up the escalator and he saw me."Shortly thereafter Hord was paged over the loudspeakerfollowing which Fazio was called into Hord's office. Hordadvised Fazio that "your pay is ready, go up and get yourpay and you have to leave the building right away."The evidence showed that following Fazio's layoff onJune 8, employee Ronnie Smith, who had succeeded Fazioas a display carpenter, helped to perform the work whichFazio was doing when laid off; i.e., working on the cashregister units. However, there is no evidence that Respon-dent ever hired another employee to replace Fazio.Analysis and Concluding Findings as to William FazioAlthough some of these circumstances surrounding thiscase are suspicious, I agree with Respondent that GeneralCounsel has not sustained his burden of proof onthis issue.I shall therefore recommend that the complaint, as to Fazio,be dismissed.At the threshold, we have the problem of proof of compa-ny knowledge of Fazio's union adherence at the time oftermination (which Respondent denies). Of course, Faziotestified that he was observed in the presence of both Brandtand Cannon who were both known by Respondent at thetime to be active in the Union. However, this particularincidentwas not corroborated by either Cannon norBrandt, and even if it were, a further step must be taken toinfer that (1) the store detectives were "staring at" themrather than some other person or group on the parking lot;and (2) the store detectives reported such conduct to man-agement (which they denied). The fact that Fazio was as-sertedly observed by Kaye while he (Fazio) was talking toBrandt the following morning adds little to the inference. Itis questionable that an inference should be drawn that anyperson to whom Brandt spoke necessarily acceded toBrandt's solicitation (see, e.g.,The Brandt-Strayhorn inci-dent).Secondly, even if the hurdle of company knowledge iscleared, the General Counsel did not, in my view, overcomethe Respondent's defense that economic factors dictated areduction in force at the time, and Fazio was not shown tohave been in such a position that he could not have reason-ably been chosen to be included in any such reduction inforce. Thus, the record establishes that the Respondent'sbusiness is a seasonal one, and that June is a relatively slowmonth between the Easter and back-to-school sales events.Moreover, it is undisputed that Respondent keeps a close,weekly perusal of the ratio between revenue and payroll andthat once any type of trend is established (either up ordown), adjustments are made in payroll accordingly. Therecord reflects that net sales for the Massapequa storeshowed a 7-percent drop in May 1973 from that of 1972.There is nothing to contradict the Respondent's argumentthat it considered such a drop significant, and, taking intoaccount that June is normally a slow month, that somereduction in force was required.t8Finally, the legitimacy of the reduction in force is con-firmed by the fact that Respondent did not thereafter (untilat least the date of the hearing herein)hire a replacementfor Fazio but "made do" with the carpentry help that italready had on the payroll. As Respondentpoints out, thisamounts to a saving of $130 per week based on Fazio'sreduction alone.Based upon all of the foregoing, I find and conclude thattheGeneral Counsel did not, by a preponderance of theevidence in the record, prove that the layoff of Fazio wasin violation of the Act, and, as previously stated, I shallrecommend that the complaint, as to him, be dismissed.D. The Alleged Discrimination as Respects Paul DashefskyDashefsky was hiredas "summerhelp" on about May 21and was assigned the job as painter's assistant in the displaydepartment.As previously noted, the display departmentin the Massapequa store was supervised by Louis Manzi,who is, in turn, under the direction of Charles Hord.On June 7, Dashefsky signed a union card for Brandtduring a luncheon break in the cafeteria. Dashefsky wasunable to testify with any degree of certainty that any super-visor observed this transaction. However, he testified thaton the following day during working hours he waved toBrandt on one occasion when he was "sure that CharlesHordsaw me."On June 8, Dashefsky was told by Hord that due to aslackening in business, the display department was beingreduced in personnel and that Dashefsky would be transfer-red to another department. Thereafter, Dashefsky reportedto the personnel department and was told that commencingJune 11, he would start work as a nighttime porter.Respondent's evidence is at substantial variance from thatof Dashefsky as to the reason for transfer. According toHord, Dashefsky was hired in the display department be-cause a painter was needed at the time. However, Dashefskywas incompetent as a painter and when Respondent's regu-lar painter (Michael Rosario) returned to work after a leaveof absence in June, Hord requested the personnel depart-ment to transfer him somewhere else 20Dashefsky worked one evening (June 11) as a nighttimeporter. The supervisor of that department, Harry Schob, didnot work on June 11, and Dashefsky did not come to workon June 12, due to assertedillness.When Schob returned towork on June 12, he checked with some of hismen on thenight crew and inquired how Dashefsky was "working out."According to Schob's testimony, employee ChristopherLynch stated that Dashefsky would not complete his jobsand that he (Lynch) would have to do them. EmployeeGeorge Storm told Schob that Dashefsky asked him "ifthere was any place around there he could take a nap afterawhile." On the basis of these reports, Schob advised thepersonnel department that Dashefsky was "not working outat all, . . . so they told me they would take care of it." 2119Thetranscript states theyear of hire as 1972; thisis an apparent error.18The fact thatJune sales showed a slight increasein 1973 overthe corre-20 1 do not view a resolution of this particularcredibilityissue as criticalspondingmonth of 1972,as arguedby the GeneralCounsel, is not persuasiveto a determination of the ultimate issue of discrimination.since suchfigures couldnot have been ascertained until July and the decision21 Schob's testimony on this aspect of the case was corroborated in itsto reducethe payrollwas made during the first week in June.Continued 626DECISIONSOF NATIONALLABOR RELATIONS BOARDAnalysis and Concluding Findings as to DashefskyAlthough suspicions are aroused because of the precipi-tate nature of the discharge following immediately upon theheels of Dashefsky's signingof a union authorization card,I find that the record fails to provide that substantial degreeof evidence to sustain the General Counsel's burden ofproofon this issue.As inthe caseof Fazio, there is a paucity of evidence toshow that Respondent knew of Dashefsky's union proclivi-tiesprior to the termination. Respondent denies suchknowledge, and there is no definitive evidence that anymanagementrepresentative observed Dashefsky's signingthe card for Brandt in the cafeteria. While Hord may haveseen Dashefsky exhibit as a friendly gesture to Brandt thefollowing day, such an incident provides a slender reedupon which to base a finding of the requisite companyknowledge of union activities.Moreover, it is certainly plausible that Respondent woulddesire to transferDashefsky out of a painter's job (particu-larly where it considered him incompetent) upon the returnto work of itsregularpainter. Indeed, as Respondentargues,had it sought to rid itself of an active union adherent, itmight have rested its case there rather than go to the troubleof having him transfer to another department before termi-nation. In any event, Dashefsky was apparently not happyabout the prospects of transfer to his new job 22 since he wastold by the personnel department that while working in themaintenance-housekeeping department he would retain hisold rate of pay ($2.14 per hour) while the regular porter'spay was $2.40 per hour. It is reasonable to infer that thiscircumstance would not induce superior performance onthe part of Dashefsky, and tends to confirm the evidencethathe was lessthan enthusiastic on the first night on thejob.While, as above noted, doubts are raised because of thedischarge after only 1 night's performance on the job, it iswell established that it is not for this Board to oversee orsecond-guess managementdecisions as to the proper disci-pline to invoke. "Managementcan discharge for goodcause, for badcause, for no cause at all. It has, as the masterof its ownbusinessaffairs, complete freedom with the onespecific, definite qualification: it may not discharge whenthe real motivating purpose is to do that which Section8(a)(3) forbids." 23Accordingly, I find that the General Counsel failed tosustainhis burden of proof that the motivating reason forDashefsky's termination was one which violated Section8(a)(3) of the Act.E. The AllegedDiscriminationas RespectsBernard MurphyMurphy was employed in the maintenance-housekeepingdepartment as a porter. His job was to clean up about theessential aspects by the testimony of George Strom,who was generally im-pressive as a witness.Christopher Lynch,a witness for the GeneralCounsel,was not interrogated as to this aspect of the case.22 Thereisno allegation or contentionby the General Counselthat thetransfer was discriminatorily motivated.23N.LR.B. v. T. A. McGahey,et al., d/b/a ColumbusMarble Works,233F.2d 406, 413 (C.A. 5, 1956).store, both inside and outside, and perform such chores assweeping and mopping the floors, picking up trash andemptying it, and cleaning up around the dumpsters outsidethe store. His immediate supervisor was Harry Schob.Murphy's union activities consisted of signing a card forBrandt on or about June 7, and giving out about five cardsto other employees for their signatures. On or about June7, Schob observed Brandt talking with Murphy, and afterthey separated, Schob asked Murphy what Brandt had saidto him. Murphy replied that Brandt wanted to know if he(Murphy) would sign a union card. Murphy responded thathe would let Brandt know, and returned to work24Thursday, June 14, was Murphy's day off, but he cameinto the store for the purpose of getting a check. However,he entered the store by the platform entrance, which wasapparently in violation of company rules. The followingday, Martin Zinkofsky, one of Respondent's higher supervi-sors, told Murphy that he understood Murphy had enteredthe store through an unauthorized entrance, and that if ithappened again he was going to have to "write him up."Murphy responded, "If you have to write me up, be myguest-do what you want to do." 25 Later in the day, Mur-phy was called into Store Manager Kaye's office and pre-sented with a written warning concerning the incident,which he signed 26Later the same afternoon, Murphy met his supervisor,Harry Schob, who advised Murphy that "they are out to getyou."Murphy responded, "What can I tell you?" Schobproposed that he would say that he caught Murphy smokingon the floor illegally, and would write him up to that effect.Murphy responded, again, "Harry, be my guest."Murphy did not go into work on Saturday, June 16, be-causeof illness.When he reported to work on Monday,June 18, Schob assigned him to work outside operating amachine known as the "billy goat." This machine was noth-ing more thana largevacuum cleaner that operated outsiderather than inside the building. Murphy flatly refused to dothe job2' Murphy was then assigned some inside work untilapproximately 10 a.m. when he called into Store ManagerKaye's office. Kaye explained that it was part of Murphy'sjob to go outside and clean up if a superior told him to doit.Murphy questioned why he should do it that day whenMason did it every other day, and an argument ensued.Kaye threatened that if it happened again he would have toletMurphy go. The latter retorted, characteristically, "bemy guest." 28 Murphy asserted that he had always given the24 See statementof Schob (G.C. Exh. 12). Murphy testified that he toldSchobthat hecould make more money by joining the Union,he was goingto join.As Respondent was well awareby thistime of Brandt's prounion activities,itmay be reasonablyassumedthat Schob's interrogationof Murphy was forthe purpose of eliciting informationabout that subjectmatter.Thisconduct,undertakenwithout any assurance to Murphyagainst recrimination consti-tutes, in these circumstances,coerciveinterrogation in violationof Section8(aXl) of the Act.I so find.SeeBourned/b/a BourneCo.v.N.LR.B.,332'F.2d 47 (C.A. 2, 1964).25 Testimony of Murphy.26 See Resp.Exh. 5.27Murphytestified that the reason he refused was because it "was out ofthe ordinaryaltogether.They had one special porter, JimmyMason, thatdone [sic] thatevery day." This, however,is contradictedby other evidenceof which moreanon.28 Testimony of Murphy. J.W. MAYS, INC.Company a day's work for a day's pay, to which Kayeresponded he had no complaint about his work.After lunch that day, Kaye called Murphy back into hisoffice and told him that he had reconsidered and thoughtitbest that Murphy be terminated before there was an argu-ment between Murphy and one of the other supervisors thatwould cause a scene in the store. Murphy was agreeable,and he left the store at that time.Analysis and Concluding Findings as toBernard MurphyUnlike the cases of Fazio and Dashefsky, I find there issufficient evidence in the record to impute to Respondentknowledge of Murphy's union proclivities subsequent toJune 7. I am also inclined to agree with the argument ofcounsel for the General Counsel that Respondent was, in-deed, seeking a pretext upon which to base Murphy's termi-nation as evidenced by Schob's offer to write up Murphy foran offense he had not committed. However, Murphy, by hisconduct, placed himself in an indefensible position even ifitcan be shown that Respondent planned to rid itself ofknown union adherents.Thus, there is no dispute that the assignment which gaverise toMurphy's termination was one clearly within thepurview of a porter's job. There is no evidence that opera-tion of the "billy goat" was either dangerous or required askillwhich was beyond Murphy's ability, and the latter didnot so contend. He simply had never operated it and did notwant to do it.29 Perhaps Murphy felt that, following Schob'sadmonition to him that "Murph, they are out to get you,"itwas rather hopeless and futile to buck the power of Re-spondent to find a way to discharge him. This was evi-denced by his response to every threat of repnmand-"bemy guest."However, it does not follow that the termination of anemployee under such circumstances necessarily results in aviolation of the statute. It is well established that engagingin union or concerted activities does not immunize an em-ployee from discipline.30 Where an employee, by engagingin certain conduct (here insubordination), places himself ina vulnerable position, the fact that the employer may beglad that he so placed himself does not alter the conse-quences even if it can be shown that the employer wasprounion and the employee antiunion.31Here, the Company had a legitimate right to require Mur-phy to operate the "billy goat" machine. He refused. Underthese circumstances, his union activities do not destroy thejust cause for his discharge. I will therefore recommend thatthe complaint as to Murphy be dismissed.29 Both supervisor Schob and employee Storm testified that employees inthe department other than Mason operated the "billy goat,"and that it wasdone on a rotation basis However,Ido not deem it necessary to resolve thisparticularcredibility issuefor the purpose of determining the question ofdiscrimination30 SeeMetals EngineeringCorp,148 NLRB 88, 9031 See,e g.,N LR BvBirminghamPublishingCompany,262 F 2d 2, 9(CA 5, 1958)627F. The Alleged Discrimination as Respects Laura GribbinsGribbins commenced work for the Respondent at theMassapequa store in February 1969 in the display depart-ment. Her skill was in art work and her duties consistedprimarily of designing and dressing windows, interior dis-plays, and making signs and posters. It is acknowledged thatduring the course of her employment she was an exemplaryemployee. The record shows that she was hired at $1.65 perhour and when she was terminated on August 21, she wasearning $3.50 per hour. Louis Manzi was her immediatesupervisor in the display department, and, as has been pre-viously pointed out, Charles Hord was the display director(Hord being in charge of the display departments in fourstores:Massapequa, Levittown,Woodmere, and GlenOaks). There were, at all times material, approximately sixor seven employees in the display department at the Massa-pequa store.Although the record is somewhat vague and indefinite asto date, the evidence shows that commencing in 1971, andcontinuing in 1972, Gribbins was requested by manage-ment, on occasion, to assist in the display departments intheWoodmere and Levittown stores. She testified that sherequested and was granted a pay increase for doing thiswork but that she continually had transportation problemsin reaching and returning from the other stores.3£ Becauseof such problems, Gribbins made it known to Hord prior tothe events in this case that she did not desire to work at theother stores, and for many months prior to June she had notbeen assigned to work at the other stores.On or about June 7, Gribbins signed a union card forMichael Brandt while in the elevator of the store going toher coffeebreak. On or about June 11, Supervisor Hordcalled her into his office and advised that she had beenobserved talking to Brandt in the hardware department ear-her that morning. He inquired whether the subject matterof the conversation was concerning the Union. She saidno-they had been talking about light fixtures. Then Hordasked her if she had heard anything about the Union andshe answered affirmatively-that she was aware that theUnion was being organized in the store. He then warned herthat she should stay away from such people because otherunions had tried to get into Mays, on previous occasions,but had never been successful, "and that people were get-ting fired because of this and that I should stay away fromit." 33Gribbins then asked Hord if her raise had gonethrough and he responded that he would check into it. Heasked her if she was interestedin an assistantmanager's job32 Apparently, Hordpromised hertransportationbut was not always ableto carry out his promiseand she was thus requiredto rely uponpersonnelin the other stores,which wasdistastefulto herWhen workinginMassape-qua, she wasable to ridea convenientbus fromher home toand from work33Creditedtestimonyof GnbbinsHord denied having anyconversationwith Gribbinsinwhich the term"union" was mentionedprior toJune19 (of which moreanon ). Indeed, hedenied thathe was awareof any union activity at the store priorto June 18or 19 This seemsrather incrediblein view of the fact thatthe union activitieshad been in progresssince February and had includedthe filing of a petitionwith the NLRB, an NLRB hearing at which fellow SupervisorDeRonde andVice President Katz had testified, and an orderof the Regional Director onMay 29,concerningwhichDeRonde and other maintenance employees hadbeen advised Accordingly,Iam unable toaccept Hord's testimony in thisregard 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDin display,and she answered yes. However,when he advisedthat such job would have to be in the Levittown store, shetold him she could not get to Levittown,and was not inter-ested.34Both Gribbin and Hord recalled a conversation on orabout June 19, in which Hord requested and/or directedGribbin to perform some work at the Levittown store.According to Hord, the displaymanager atthe Levittownstore,Mr. Igloi, requested Gribbin and Hord agreed. Heproceeded to consult Gribbins about the matter and shebecame upset and stated she did not want to go. Hordattempted to persuade her, andtheydiscussed her becomingan assistantdisplaymanager(although he denies havingpromised her such a position as a condition of going). Hordtestified that Gribbins accused him of wanting to get her outof Massapequa because of the Union,to which he replied,"Laura,don't you even mention union to me,because Ihave no knowledge of any kind of union whatsoever.According to Gribbins' testimony, Hord advised her onor about June 19, that she was to be transferred to theLevittown store. When she asked why she was being trans-ferred,Hord replied, "you're just being transferred, don'task any questions about it." She accused Hord of trying tomake her quit and stated "why don't you save yourself thetrouble and just fire me-but make sure that you put downthe appropriatereasons onthe card." When he asked whatthe appropriate reasons were, she replied "you know darnwell it is because of the Union." When Hord claimed heknew nothing about the Union, she inquired how he couldhave three persons be discharged from his department with-out asking any questions about it.Hord promised her anassistant manager's job and an increase in salary if she wentto the Levittownstore,but she told him that she still did notwant the job there. However, Hord stated, regretfully, thathe had to do it and thatIgloiwould bring her to the storeand carry her home because she did not have transporta-tion35Gribbins commenced working in the Levittown store onJune 20. According to her testimony, Igloi instructed thatshe was not to do any of the windows and that she was tomake "plans for props" which was a job she had not donein the Massapequa store. 36 On or about June 28, Gribbinsadvised the Levittown store manager, Kreiner, that she hada transportation problem and that Hord had told her thatIgloi would be transporting her to and from work, but thatwas not taking place. The following day Kreiner called Igloiand Gribbin into his office and the latter explained that shedid not have transportation to the Levittownstoreand thatshe had been promised a raise and a promotion to assistantmanager's position,neither which had been given.Both menwere surprised and Kreiner said that he would have someof his employees bring her to and from work, but their hours3.I find the interrogation and threat of discharge for engaging in unionactivities uttered by Hord on this occasion to be coercive and intimidatory,and therefore violative of Sec.8(axl) of the Act.35 To the extent that their versions of the June 19 conversation differ, Icredit Gribbins.I find that the promise of benefits for the purpose of remov-ing Gribbins from being an active participant in union activities to be inter-ference and coercion with employees'Sec. 7 rights and therefore violative ofSec. 8(axl) of the Act.36Window displays were a major part of her job at the Massape ua store.did not jibe with her hours. When she said that she couldnot afford a $25-a-week taxi fare, Kreiner replied that sheshould not expect to get an increase of $25. Kreiner said thathe would get in touch with Vice President Katz concerningthe matter, and he told Gribbins a few minutes later that he(Kreiner) had spoken with Katz, the result of which was thatGribbin had been transferred back to the Massapequastore. 7Gribbins returned to work at her regular job in the Mas-sapequa store on July 2. Later that month, around July 14,she went on vacation. On July 23, she testified on behalf ofthe Union at the NLRB hearing in the representation case(29-RC-2287).38The events which lead up to Gribbins' discharge on Au-gust 21, commenced the preceding day, August 20. Howev-er, a few words concerning her work habits and proceduresin dressinga window in the Respondent's store might behelpful in understanding the issue presented. Thus, as previ-ously noted, it was one of Gribbins' principal functions todressthe Respondent's windows. In performing such func-tion, she would, in the first instance, plan what type ofdisplay would be appropriate and arrange for the necessaryprops. Having done this, she would decide what apparel orothermaterialwould be appropriate to place upon the propsor mannequins in the window. The choice of apparel wouldnecessitateremoving garments from various departments inthe store, and since it was practically impossible to know inadvance which colors and combinations of garments wouldbe pleasing to the customer, Gribbins would select severalsuch garments in various combinations in order to choosethe "right" one after viewing it in the window. Thus, indressinga window, it is apparent that she would take fromany given department more apparel than was ultimatelyrequired, and return that which was not utilizedin dressingthe window.Respondent, in an apparent effort to keep tab of its inven-tory,maintained in each department of the store (whichcontainedsome72 departments) what was called a "displaybook." The purpose of such book was to keep a record ofitemswhich were taken from such departments. Respon-dent assertsthat it maintained a rule which existed at leastsince December 4, 1972, to the following effect:Any merchandise taken out of a department by thedisplay department for interior or window displays,mustbe given to the departmentmanagerfirstandsignedfor in a book. Upon return of said merchandisethe item(s) will be checked off as a return to depart-ment by the manager.Failure to follow the above may be cause fordismiss-al 3937The foregoing findings are basedupon the uncontradictorytestimony ofGribbins, neither Kreiner nor Igloi having been called as witnesses by theRespondent.No statementof unavailabilityof either person was made onthe record.Katz testified that he was awarethat Gribbinshad been assignedto Levittownin the latter part of June,and that such assignment had cometo an end because Kreiner had called him and said that Gribbins had practi-cally finished her work, that he(Kreiner)wouldcomplete it himself, hewanted to "get her out of his hair."38 Priorto that time,Gribbinsattended two union meetings after work atMadden's Pub in Massapequaon June 14 and 21.39 Resp.Exh. 2. J.W. MAYS, INC.The foregoing notice was sent as an interoffice communi-cation addressed to: "All store managers, display managers,securitymanagers from S. Katz." Although Respondentproffered some evidence which tended to show that theforegoing rule was made known to the affected personnel,Gribbins testified that it was her practice since she startedworking at the Company to record in the display book onlythat merchandise which was chosen for display; the othermerchandise was put back in the department with no men-tion of that made in the book. Inasmuch as there is noevidence prior to August 20 that Gribbins was in any waywarned or disciplined for failure to adhere to the require-ments of the above-stated rule, I am inclined to believe thatthe rule was honored more in the breach than in the obser-vance. This finding is further confirmed by the admissionof Display Manager Manzi that following Gribbins' dis-charge, a notice was posted to the effect that employeesshould sign for display materials even when they are notused.Coming now to the events of August 20, Margaret Rous-seau,one of Respondent's plainclothes, in-store detectivestestified that on that morning she was in the millinery de-partment when she noticed Gribbins in the blouse depart-ment pick up two bodysuits: a maroon one and a green one,and walk out of the department with them.40 Rousseauchecked the display book in the blouse department to seeif it was signed but there was no signature for that merchan-dise. She testified that she intended to report the violationlater on since it was not that important at the time. She thenproceeded to the back stock areas, which are those placesbehind the windows where various props, mannequins, andother materials are kept which are utilized in window dis-plays. Rousseau noticed that the blouses that Gribbins hadbrought into the backroom were hanging up along with aburgundy polka dot pants suit whichwas a size7 and soldfor $21.9941Rousseau then went to lunch and upon her return noticedthat neither the bodysuits nor the pants suit was on displayin the window. She decided to check the back stock areaagain and, at the time, observed the two bodysuits there butthe pants suit was missing. There was a pile of debris on thefloor, and the price ticket from the pants suit was also,onthe floor. She picked up the ticket and telephoned her boss,Marie Eckert, who instructed her to come down to the storedetectives' office and relate the story. On the way down,Rousseau noticed Gribbins with another green bodysuitwalking into the back stock area. After she came out, Rous-seau went in and observed that now there were three body-suits hanging in that area. Rousseau also noticed that thedebris had been swept up and cleaned out. She then,again,checked the display book in the blouse department to seewhether the bodysuit had been signed for, but there was noentry made. She then went to her office and told MarieEckert the situation and showed her the ticket that had been40 Theblouse department is located adjacent to the millinery departmentA bodysuitis similar to a blouse, but fits around the torso like a one-piecebathing suit.41Rousseau testified that she noticed the price because it was pretty andshe "wanted to see how much it cost because[she] liked it."629picked up from the floor. Eckert called Store ManagerKaye, who came downstairs along with Vice President Katz,who was in the building that day. Katz called Charles Hordand told him that Gnbbins was not signing for merchandisein the blouse department. He also called Lucille Tedeschi;the second floor manager, and had her bring down a pantssuit which corresponded to the style number on the ticketwhich Rousseau had picked up. Finally, Kaye instructedEckert and Rousseau to check the display book in eachdepartment to see if they had been signed.Shortly thereafter, there was a report by another storedetective that Gribbins had been seen on the selling floorwith her handbag, which was against store rules. Eckertrequested Gribbins to open her handbag so that it could bechecked. Gnbbms complied, and, among other things in thehandbag, was a green bodysuit in a clear plastic bag. Grib-bins then was taken to Kaye's office by Eckert and Rous-seau and asked to explain the circumstances. Gnbbinsstated that she had purchased the bodysuit from the Com-pany about a week previously, and had brought it to workbecause she wanted to wear it following working hours thatevening.Kaye inquired whether Gribbins purchased thegarment under the employee discount plan, and Gribbinsreplied that she never took a discount.42 At the conclusionof the meeting, a written warning was issued to Gribbinsrespecting her failure to sign the display book and for car-rying a purse on the selling floor during working hours 43Gribbins testified that on August 20, she had been changing the Unqua Road window and finished about lunchtime.After lunch she proceeded to return the unused merchan-dise to the respective departments and returned three pantsoutfits to the junior impressions department. Since therewas no saleslady present, she placed the three pants suitsback on the rack. She had not returned a polka dot halterand returned this to a saleslady and explained that it be-longed to two other pieces in that department. When shereturned merchandise in the ladies' sportswear department,one of thesalesladiestold her that Katz was calling for thedisplay book. This upset Gribbins because he had neverasked for the display book before, and she called CharlesHord over the phone and asked why Katz was asking for thedisplay book. Hord responded that he did not know butwould find out the reason. A few minutes later, Hord cameto Gribbins and asked her if she would show him the pantsoutfits that she had returned, and also inquired whetheranyone had seen her.retum them to the rack. She said thatshe did not know but perhapsa salesgirlnamed VeronicaTurner did. According to Gribbins' testimony, Veronicafirst said that she observed Gribbins return the merchandisebut then changed her story to say that all that Gribbins ha4given her was a halter. Hord directed Gribbins to return towork. She intended to go outside the,building for a break,and that was the reason for carrying her purse inadvertently,on the selling floor. There she was stopped by Eckert.42 Employeesare allowedto purchasemerchandise from May's ai a dis-count of 10 percent of the purchase puce.However,it is necessary for theemployee whopurchases merchandise under that procedure to,take it to acheck desk and make out a slip for the purchase. She then later receives thediscount in a payroll check'Respondent proffered no evidence in refutationof Gribbins'assertion thatshe never utilized this procedure.47 Resp.Exh 3. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing the meeting in Kaye's office, above-described,Gribbin had a coffeebreak with Display Manager Manzi,and brought to his attention that she had been accused ofhaving stolen merchandise in her personal handbag. Manzitestified that he was surprised to hear that something likethat had happened to Gribbins, since he had never foundGribbins to be dishonest in all the years he worked withher. 44Later in the afternoon of August 20, Store DetectiveRousseau, not being satisfied with Gribbins' explanation ofwhat happened to the burgundy pants suit, continued(along with Marie Eckert) the search for said pants suit. Ashort while later, they found the suit along with a string ofbeads and a bottle of perfume under a box in the back stockarea. The merchandise was in a plastic bag similar to the onein which Gribbins had the bodysuit. Eckert called Kaye; thelatter came down and observed the merchandise and re-moved it to his office.The following morning, Kaye called Gribbins into hisoffice and asked her if she could explain the merchandise.Gribbins claimed that the burgundy pants outfit was not theone she had taken to the window because she had used a size5, and the one he showed her was a size 7. Marie Eckert,who was present during the interview, asked Gribbins whyshe did not return the necklace to the jewelry department,and Gribbins replied she never seen that particular necklacebefore-that the white necklace she used was still in thewindow. She further explained that, as far as the perfumewas concerned, she had an understanding with the cosmet-ics department that she could keep that bottle of perfumein the display area because sun tends to spoil perfume andtherefore a new bottle should not be used on each occasion.Kaye then called for Veronica (Turner), the saleslady, andasked her if she had received the three pants outfits fromGribbins. Turner said no, to which Gribbins responded thatshe (Gribbins) never claimed she had returned the pantsoutfits to Turner. Gribbins at that point became angry andaccused Kaye of planting the merchandise, and he dis-missed her. Kaye terminated Gribbins at that point becauseof "unsatisfactory explanation of merchandise, and viola-tion of Company rules, carrying her bag on the floor." Hedid not accuse Gribbins of theft.Analysis and Concluding Findings as to Laura GribbinsAfter a consideration of all the evidence in the record,includingthat which reflects Respondent's hostility to theunion campaignand to those employees who evidencedsympathy toward the Union, I am convinced and thereforefind that the assignment of Gribbins to the Levittown storein June and the subsequent discharge on August 21, wasdiscriminatorily motivated and therefore violative of Sec-tion 8(a)(3) of the Act.That Respondent was suspicious of Gribbins' sympathiesfor the Union is reflected, in the firstinstance,by the con-versationbetween her and Hord on or about June 11 or 12.It will be recalled that in that conversation Hord interrogat-ed her concerning her conversation with Brandt and warned44 No other employeeor management representative testifiedof any priorincidentinvolving a suspicion of dishonesty on Gribbins' part.her againstfurther association with union advocates. Al-though she denied that her conversation with Brandt con-cerned the Union, the evidence shows that on June 14, sheattended her first union meeting at Madden's Pub and thatBrandt picked her up after working hours in his car outsideof the May's parking lot. The first part of the following weekshe was abruptly advised that she was to be assigned ortransferred to the Levittown store although Respondentknew from previous experience that she strongly objected toany such assignment or transfer because of transportationdifficulties. She states that Hord refused to tell her why shewas being transferred, and I have credited that testimony.However, even if Hord's testimony (that Igloi requested her)isbelieved, the facts do not substantiate his claim since,after shereported for work in Levittown,she was assignedto perform work which she ordinarily did not perform in theMassapequa store. Furthermore, Igloi did not followthrough with respect to providing Gribbins with transporta-tion, as Hord had promised Gribbins he would do. Finally,she did not receive any consideration as respectsan assis-tant manager's position in display, as Hord had indicatedto her; indeed, both Igloi and Kreiner were surprised thatthis had been said to her. Neither Kreiner nor Igloi everexplained why Gribbins had been transferred or assigned tothe Levittown store in the first place, and such assignmentwas abruptly terminated after she had worked there only 5or 6 days.Although thereisnodirect evidence of Respondent'sknowledge of Gribbins' union activities prior to June 20, itiswell established that "direct evidence is not necessary tosupport a finding of knowledge but that such knowledgemay be inferred by the Board from the recordas a whole." 05In my judgment, the facts above stated, considered in thecontext of the whole record, warrant the inference of com-pany knowledge of Gribbins' union activities.46There is, of course, direct evidence of Respondent'sknowledge of Gribbins' union activities in July when shetestified on behalf of the Union at the NLRB hearing in therepresentation case.I am convinced that Respondent, having beenunsuccess-ful in its attempt to cause Gribbins to quit her employmentas a consequence of the Levittownassignment, commencedseeking alternative methods of harassment following herreturn from vacation in August. Inasmuch as Gribbins wasconsidered by her immediate supervisors to be an exempla-ry employee it is evident that they were neither apprised norconsulted respecting any such decision which I find to havebeen made by Respondent's agents at the higherlevels.Skepticism is first aroused by the conduct of Rousseau onthe morning of August 20. It will be recalled that she ob-45 Texas Industries,Inc.,156 NLRB 423, 424;see also F.W. Woolworth Co.v.N.L.R.B.,121 F.2d 658, 660 (C.A. 2).46 In addition to all the evidenceabove cited, the record reflects throughthe testimonyof Gribbins and former employee Evelyn Upton,that com-mencing in aboutApril,theynoticed Respondent's store detectives followingthem. It was not,of course, until earlyJunethat Gribbinssigned a unioncard. The storedetectives deniedthat they had beeninstructed to spy on theunion activities of the employees.However,Iam inclined to believe, basedon the evidenceof Respondent's extremehostilitytowardthe Union, thatafter anemployeebecame identifiedas a unionproponent,the store detec-tives were instructedby Respondent's higher level supervision to keep a closelookout on those employees'activities. J.W MAYS, INC.631served Gnbbins walking out of the blouse department withtwo bodysuits without signing the display book, and thatthis aroused her suspicion. But Gribbins, by her own testi-mony, had been engaged in this very same conduct duringher entire period of employment which extended over 4years.Under these circumstances, one wonders why itabruptly aroused the suspicion of a store detective on thisparticular occasion 47 In any event, this conduct resulted ina written reprimand being given to Gribbins that day forfailure to sign the display book and for carrying her purseon the selling floor contrary to company rules. It is evident,however, that this conduct was not sufficient to warrantterminationsince,as I have found, the first rule (if it existedas interpreted by the Respondent) was not enforced, and thesecond rule was breached only because Gribbins felt unjust-ly accused of engaging in wrongful conduct.That Gribbins alleged wrongful conduct did not warranttermination under Respondent's policy is further confirmedby the explanation of the operation of such policyas testi-fied to by Respondent's agent, Martin Zinkofsky:Q. You described a practice as to warnings andwriteups.Can you explain now what the normal practice iswhen an employee is engaged in wrongdoing once,twice, three times?A.Well, if we catch him doing something, we warnhim once. If it happens again, we usually write him upand make sure that they sign the reprimand and put itin to their folder.We tell them that we don't want it to happen again,you know, which would lead to problems.Q. And then what happens if it's done a third time?A. Then I refer him to the store manager and let himmake a decision on what he wants to do.Q. Prior to June of 1973, do you remember any in-stances or do you know of any instances where a per-son was fired-strike that.Do you know of any instance prior to June of 1973where a person was written up the first time he waswarned?A. Not to my knowledge.Idon't recall.Q. And prior to June of 1973, do you have anyknowledge of any employee being fired after only onewarning?A. I don't recall.Later in the day the store detectives "found" the missingburgundy pants suit along with a necklace and bottle ofperfume, and reported this to Store Manager Kaye. Thelatter quickly concluded Gribbins' culpability and calledVice President Katz at his home that evening. Katz con-firmed that "this girl should be terminated in view of all thethings that had occurred." 48 Thereafter, Kaye, after check-ing with company counsel, called Gribbins into his officethe following morning and confronted her with the mer-chandise. She denied that the bodysuit was the one she hadhandled as it was a different size; she claimed that thenecklace she obtained from the jewelry department was stillon the mannequin, and that perfume had not been returnedbecause of an agreement she had with the cosmetics depart-ment. There was, concededly, a dispute concerning theidentity of the pants suit. But without even checking withthe jewelry and cosmetics departments (which would havetaken only a few minutes), Kaye refused to accept Gribbins'explanations and terminated her.Additional failures by Respondent to investigate the inci-dent may be summarized as follows: (1) The failure of Kayeto consult with Gribbins' immediate supervisorconcerningthe circumstances of the alleged pilferage, much less requesta recommendation as to whether Gribbins shouldbe termi-nated therefor.It iswell established that such conduct evi-dences a discriminatory intent;49 (2) the failure of Kaye todirect the store detectives to at least interview any otheremployees of the display department, including DisplayManager Manzi, respecting their whereabouts and conductthe previous day; (3) the failure ofKayeto call John Mal-loy, the security director for all the Respondent's stores, inconnection with this matter. Malloy testified that it wasnormal procedure for him to be called by the store detec-tives if an employee is under suspicion, and this has oc-curred even if he is off duty. He further testified that onnumerousoccasions Mr. Kaye had asked him to conductsuch an investigation.However, in the instantcase,Malloydid not know anything about Gribbins' termination untilseveral dayslater.Such failure to conduct a fair investiga-tion has been held to constitute evidence of a discriminatoryintent 50In addition to all of the foregoing, I have given weight totestimony of former employee Evelyn Upton, who im-pressed me as a candid and honest witness. She stated thaton the day of Gribbins' discharge she had a conversationwith Captain John Maquire, chief of Respondent's securityguards, who told her that he felt that Gribbins "should havequit before she was fired . . . because if they want to getyou, they will, even ifitmeansplanting something on youto get it." He further opined that he knew she [Gribbins] wasgoing to get fired because of activity in the Union."Accordingly, based upon all the above recited evidence,I find and conclude that the termination of Gnbbins onAugust 21 was to discourage union membership in violationof Section 8(a)(3) of the Act.Since it isa reasonable infer-ence that such terminationwas also inretaliation for hertestifying at an NLRB hearing, I find that, in addition, suchtermination violated Section 8(a)(4) of the Act.F. Additional Alleged Violations of Section 8(a)(1)In the course of discussion of the foregoing alleged viola-48 Testimony of Kaye41 Such conduct tends to confirm my view, earlier expressed,that the store49 See,e.g,Bendix- Westinghouse Automotive Air Brake Co,161 NLRB 789,detectives were instructed to watch the activities of employees who were798,Marsh Supermarkets,Inc,140 NLRB 899, 913,Kingsford Motor Car Co,union activistsAccordingly,I find the above conduct of Rousseau(and of135 NLRB711, 726the other store detectives on August 20) to constitute illegal surveillance of50 SeeRockingham Sfeepwear,Inc,188 NLRB 698,702, and cases citedunion activities in violation of Sec.8(a)(1) of the Acttherein. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of Section 8(a)(3) of the Act, I have made severalfindings that some of the Respondent's agents and supervi-sorsmade certain remarks to employees which interferedwith,restrained,and coerced them in the exercise of theirrights under Section 7 of the Act,in violation of Section8(a)(1) of the Act.The following,additional findings ofviolation are warranted in the light of competent and credi-ble evidence adduced by the General Counsel at the hear-ing:1.About 2 weeks after employee Frank Coletto signed aunion card(on or about June 7),Supervisor Paul DeRondeasked him if he had signed a card.When Coletto answeredaffirmatively,DeRonde advised that Coletto could be trou-ble because of such conduct.In another conversation be-tween the two men which occurred a couple of weeks later,DeRonde advised that if he had to pay a certain salary asa result of the Union coming in,he would get specialized,qualified individuals as electricians,air-conditioning men,etc., implying that less qualified employees such as Colettowould be terminated.2.Employee John Cannon testified that some time dur-ing the month of April,there was a meeting of the employ-ees under the supervision of Paul DeRonde in which thesubject of the position of assistant chief engineer was raised.DeRonde told them that this position would not be filled"until they(Respondent]decided what would be doneabout the Union."I find this statement to constitute a threatof unlawful withholding of benefits because of the unionactivities of the employees.3. In late June,employee Christopher Lynch had a con-versation with Supervisor Harry Schob in which the latteradvised that someone had seen Lynch talking to employeeJohn Cannon about the Union on one of the elevators.Schob brought a piece of paper and directedLynch to writewhat he and Cannon were talking about.Lynch did asdirected and wrote that he and Cannon were talking aboutthe Union and how a union benefits employees.Schob tookthe paper and left but later returned and said that Mr. Kayedidn't like the way it was done because Lynch had spelledCannon with a "G" insteadof a "C." Schob also directedthat Lynch include a statement to the effect that at no timedid Cannon ask him to join a union.When Lynch askedSchob what would happen if Lynch refused to write thestatement,Schob responded,"It could be your job or his[Cannon's]."Accordingly,Lynch wrote the statement asdirected. (See G.C. Exh.14.) I find the foregoing conductto constitute coercive interrogation respecting employees'union activities;to create an impression of surveillance ofemployees'union activities;and a threat of retaliation forrefusing to accede to the demand to divulge informationconcerning protected activity.To the extent that counsel for the General Counsel hasurged me to make additional findings of independent viola-tion of Section 8(a)(1) of the Act,Idecline to do so basedon either of the following reasons:(1) The evidence does notcome within the specifications of the bill of particulars fur-nished by General Counsel to Respondent prior to the hear-ing;(2)theparticularstatementof the supervisorconstitutes an expression of opinion or prediction protectedby Section 8(c) of the Act,rather than a threat of retaliationor retribution for engaging in union activities;or (3) lack ofsubstantial evidence to support the allegation because thewitness failed to testify with that degree of clarity and di-rectness required to prove the statement or conduct,or qua-lified the alleged statement in such a manner as to renderitnoncoercive; (4) finally, it should be noted that I havefound that competent,credible evidence has sustained the8(a)(1) allegations of the complaint in at least one instance,so that any further findings would only be cumulative andrepetitive,and would not expand the scope of the orderherein recommended.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the Respondent's oper-ations described in section I, above,have a close,intimate,and substantial relationship to trade, traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent committed certain unfairlabor practices,itmust be ordered to cease and desist fromengaging further in such conduct and to take remedial ac-tion designed to effectuate the policiesof the Act.Ithaving been foundthatRespondent unlawfully dis-criminated against its employees by discharging them, itmust be ordered to reinstate them and make them whole forany loss of earningstheymay have suffered in consequenceof the unlawful discrimination in the manner prescribed bythe BoardinF.W. Woolworth Company,90 NLRB 289(1950), andIsisPlumbing& Heating Co.,138 NLRB 716(1963).Respondent's unfair labor practices indicate a generalattitude of opposition to the purposesof the Act. Accord-ingly, a broad cease-and-desist order is necessary and ap-propriate to effectuate the policiesof the Act.Upon the foregoing findings of fact,and upon the entirerecord in the case,Imake the following:CONCLUSIONS OF LAW1.J.W. Mays,Inc.,Respondent herein,is an employerengaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.2.Local 30 and Local 307,and each of them,are labororganizations within the meaning of Section 2(5) of the Act.3.By discriminating against Michael Brandt and LauraGribbins,the Respondent has engaged in conduct to dis-courage membership in the Union in violation of Section8(a)(3) and(1) of the Act.Such discrimination resulted asa consequence of the employees' giving of testimony underthe Act, and therefore in violation of Section 8(a)(4) thereof.4.By the foregoingconduct, by coercivelyinterrogatingemployees concerning their union activities,by threateningreprisals for engaging in union activities,by promising ben-efits in return for ceasing engaging in union activities, bydirecting and warning employees to refrain from engagingin union activities,by creatingan impression of surveillance J.W. MAYS, INC.of union activities, and by surveillance of such activities,Respondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 51J.W. Mays, Inc., its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discharging or otherwise discriminatingagainst itsemployees because of their union membership and activi-ties,or because they gave testimony under the Act.(b)Coercively interrogating employees concerning theirunion activities, threatening reprisals forjoining the Unionor engaging in union activities, promising benefits in returnfor refraining from engaging in union activities, directingand warning employees to refrain from engaging in unionactivities, surveillance of union activities, or creating animpression of surveillance of employees' union activities, orin any other manner interfering with, restraining, or coerc-ing itsemployees in the exercise of their right to self-organi-zation, to form, tom, or assist any labor organization, toengage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or torefrain from any and all such activities.31 In the eventno exceptions are filed as provided by Sec 10246 of theRules and Regulationsof the National LaborRelationsBoard, the findings,conclusions, and recommended Order hereinshall, asprovided in Sec 102 48of the Rules and Regulations, be adopted by theBoardand become itsfindings,conclusions, and order, and all objections thereto shall be deemedwaived for all purposes6332.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act:(a)Offer to Michael Brandt and Laura Gribbins, andeach of them, immediate, full, and unconditionalreinstate-ment to his (or her) former or substantially equivalent posi-tion without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of pay whichthey may have suffered as a result of the discriminationagainst them in the manner set forth in that portion of thisDecision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports and all other records necessary toanalyze the amount of backpay due and ascertainreinstate-ment under the terms of this Order.(c)Post at its Massapequa, New York, store, copies ofthe attached notice marked "Appendix." 52 Copies of saidnotice, on forms provided by the Regional Director'forRegion 29, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(d)Notify said Regional Director, in writing, within 20days from the receipt of this decision, what steps have beentaken to comply herewith.IT IS FURTHER RECOMMENDEDthat the allegationsof the con-solidated complaint be dismissed in all respects other thanthose found to have been sustained in the above findingsand conclusions.52 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals, the words inthe notice reading "Posted byOrder ofthe NationalLaborRelations Board" shall be changed to read"PostedPursuant to a Judgment of theUnited States Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board"